Citation Nr: 1708570	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty in the Air Force from May 1999 to July 2001. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. The claim of service connection for a low back disability was previously denied by a June 2002 RO rating decision which became final. Although it appears that the September 2011 rating decision reopened the claim, and denied it on the merits, the Board must independently consider whether new and material evidence has been presented to reopen the claim, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on the merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). The issue is characterized accordingly.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.

The Board observes, as it did at the hearing, that the Veteran has submitted a timely notice of disagreement (NOD) as to a September 2015 rating decision that reduced the rating for the Veteran's knee scarring from 10 percent to noncompensable. A statement of the case has not been issued to the Veteran on this issue. Thus, as the issue is not in proper appellate status, the Board does not have jurisdiction of it and it will not be addressed in the decision below.

The issue of service connection for low back disability, on de novo review, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A June 2002 rating decision, in pertinent part, denied a claim for entitlement to service connection for low back pain. 

2.  The evidence received since the June 2002 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim. 


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The United States Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a low back disability was initially denied by the RO in a June 2002 rating decision, on the basis that the record did not establish the presence of any low back disability. As the Veteran did not appeal the denial of the claim, the June 2002 rating decision became final by operation of law, but the claim may be reopened if new and material evidence was received. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence received since the June 2002 rating decision includes the Veteran's testimony before the undersigned and VA and private records relating to the Veteran's lumbar spine disability. At the September 2016 hearing, the Veteran testified that VA medical providers told him that his low back disability was the result of his service-connected knee disabilities. An August 2011 VA examination report documents a lumbar spine disability: the VA examiner diagnosed degenerative disc disease of the fourth and fifth lumbar type vertebral bodies, based on X-ray evidence. The opinion of private chiropractor, Dr. Brian Tinius, in June 2011 describes a similar diagnosis, and asserts a nexus between the lumbar spine disability and the Veteran's service-connected knee disabilities. These medical records are new, as they were not previously considered. Moreover, they are material as they relate to a previously unestablished fact in the claim: the presence of a current low back disability, and a relationship between the low back disability and a service-connected disability, namely the knee disabilities. This represents a new theory of entitlement to a low back disability not previously considered by the RO. Thus, the evidence is new and material, and therefore sufficient to reopen the claim for entitlement to service connection.

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). As the Board's decision to reopen the claim of service connection for a low back disability is favorable to the Veteran, no further action is required to comply with the VCAA.


ORDER

New and material evidence having been submitted, the appeal to reopen the claim of entitlement to service connection for low back disability is granted.


REMAND

Further development of the record is necessary prior to consideration of the claim of service connection for low back disability on de novo review. 38 C.F.R. § 3.159. This is because the evidence of record is insufficient to resolve unanswered questions relating to the Veteran's new theory of service connection. In particular, a VA examination is needed to determine the extent of the current claimed disability, and whether the current claimed disability is in fact related to the Veteran's service-connected disabilities.  

In a June 2011 statement, the Veteran's chiropractor, Dr. Brian Tinius, indicated that the Veteran had a diagnosis of degenerative lumbar spine disability. He explained that the Veteran's left leg was 20mm shorter than his right leg as a result of his service-connected left knee surgeries and scarring, leading the Veteran to walk with an antalgic gait to compensate for the pain. Furthermore, Dr. Tinius explained that given the Veteran's young age and lack of other degenerative processes elsewhere, the antalgic gait most likely led to the degenerative disc disease of the lumbar spine.

The Veteran was afforded a VA spine examination in August 2011; his diagnosis was degenerative disc disease of the lumbar spine, but the examiner asserted that the cause of the spine disability was likely something other than the antalgic gait resulting from the knee disability. The examiner explained that there are many other potential causes of degenerative disc disease, and that she had not found literature establishing a nexus between an antalgic gait and a lumbar spine disability. Notably, the examiner did not address whether or not the Veteran had a leg length discrepancy, and if so, what the impact of such discrepancy would be on the gait and lower back. The examiner also did not address whether the service-connected knee disabilities aggravated the low back disability, aside from the question of causation. Therefore, the Veteran should be afforded a new examination to resolve these unanswered questions.

Furthermore, the chiropractor's statement raises the separate issue of entitlement to service connection for leg length discrepancy, which should be adjudicated by the AOJ in the first instance. Based on the chiropractor's statement, adjudication of the implied leg length discrepancy claim could impact the low back disability claim. As the claims of low back disability and leg length discrepancy are inextricably intertwined, the Board will remand the case to the RO for appropriate development, to include a VA examination and adjudication. See 38 U.S.C.A. § 5103A(g) (West 2014); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

On remand, the RO should request that the Veteran identify any further treatment that he may have had for his leg length discrepancy, antalgic gait, and/or low back disability, and provide authorization for VA to obtain the identified treatment records. 38 C.F.R. § 3.159 (2016). This includes any records from the chiropractor, or other private treatment doctors, that are not already contained in the record; it is noted that the Veteran testified that he had not submitted any recent files from his treating chiropractor, whom he regularly saw.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of the evidence and information needed to establish a claim of entitlement to service connection for leg length discrepancy. Such VCAA notice should include VA's and the Veteran's responsibilities to provide evidence and information in support of the claim, including on a secondary basis.

2. Ask the Veteran to identify any private or VA providers who treated him for leg length discrepancy, antalgic gait, and/or any low back disability after June 2002. After securing any necessary authorizations, to include a medical release for records from his chiropractor, obtain and associate with the claims file any identified treatment records.

3. Thereafter, arrange to have the Veteran scheduled for an orthopedic examination. The Veteran's claims file must be reviewed in conjunction with the examination. The examiner is asked to provide opinions regarding the following:

a. Does the Veteran have a leg length discrepancy? If so, what is the extent of the discrepancy?

b. Is it at least as likely as not (a 50% or higher probability) that the Veteran's service-connected knee disabilities caused and/or aggravated (permanently increased in severity beyond the natural progression) any leg length discrepancy found to be present? 

c. Is it as least as likely as not (a 50% or higher probability) that any leg length discrepancy found caused and/or aggravated (permanently increased in severity beyond the natural progression) the Veteran's low back disability?

Separately and alternatively,

Is it as least as likely as not (a 50% or higher probability) that the Veteran's service-connected knee disabilities caused and/or aggravated (permanently increased in severity beyond the natural progression) the Veteran's low back disability?
 
The examiner should provide a complete rationale for all opinions expressed, and should express agreement or disagreement with the chiropractor's June 2011 statement (regarding leg length discrepancy, and a relationship between the discrepancy, gait, and the back disability), explaining the reasons for the agreement or disagreement. All findings and conclusions should be set forth in a legible report.

4. Upon completion of the aforementioned development efforts and any other appropriate development, adjudicate the claim of entitlement to service connection for leg length discrepancy.

5. Then, readjudicate the Veteran's claim for service connection for a low back disability, both on a direct basis and as secondary to service-connected disabilities, with consideration of all evidence of record. If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and then return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


